              Case 2:16-cv-01504-JAD-NJK Document 50 Filed 06/29/20 Page 1 of 4



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Marivelle Nunez,                                          Case No.: 2:16-cv-01504-JAD-NJK

 4              Plaintiff
                                                         Order Denying Without Prejudice Motion
 5 v.                                                             for Default Judgment

 6 Homefield Financial, Inc., and KeyBank                               [ECF No. 49]
   National Association,
 7
          Defendants
 8

 9            Marivelle Nunez, as the trustee for the Marivelle Nunez Revocable Living Trust, 1 sues

10 Homefield Financial, Inc. and KeyBank National Association, alleging that they continue to

11 claim adverse interests on a property that the Trust obtained by quit-claim deed. 2 Default was

12 entered against Homefield and KeyBank, 3 and Nunez now moves this court to enter default

13 judgment against them. 4 When determining whether default judgment is available, the court

14 must evaluate the seven factors outlined by the Ninth Circuit in Eitel v. McCool. 5 But Nunez has

15 not explained how the Eitel factors justify default judgment against Homefield and KeyBank, so

16 I deny her motion without prejudice to her ability to file a new motion for default judgment that

17 properly evaluates the Eitel factors.

18

19

20
     1
         ECF No. 49 (motion for default judgment).
21   2
         ECF No. 1 at 33 (complaint).
     3
22    ECF Nos. 25 (Clerk’s entry of default against Homefield), 35 (Clerk’s entry of default against
     KeyBank).
23   4
         ECF No. 49.
     5
         Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).
               Case 2:16-cv-01504-JAD-NJK Document 50 Filed 06/29/20 Page 2 of 4



 1                                                Background

 2              On July 19, 2005, Marivelle Nunez obtained title to a property located at 6120 Skokie

 3 Court in Las Vegas, Nevada 89130. 6 The property was obtained by way of a bargain-and-sale

 4 deed that was recorded with the Clark County Recorder on June 5, 2005. 7 Nunez then granted

 5 two deeds of trust to Homefield Financial on August 31, 2006, naming Mortgage Electronic

 6 Registration Systems as the beneficiary. 8 Nunez granted a third deed of trust to KeyBank

 7 National Association on December 15, 2006. 9

 8              However, the property went into foreclosure, and a public sale of the property was held

 9 on March 8, 2013. 10 Premier One Holdings obtained title to the property by way of foreclosure

10 deed on March 11, 2013. 11 Nunez alleges that Premier One obtained the title to the property

11 “free and clear of all junior liens and encumbrances affecting title to the [p]roperty, including

12 any deed of trust” given to Homefield Financial and KeyBank National. 12

13              Nunez subsequently reached out to Premier One in an effort to repurchase the property. 13

14 She was able to obtain title to the property by way of quit-claim deed on March 27, 2013. 14

15 Sometime after title was transferred back to Nunez, Homefield and KeyBank asserted claims to

16

17

18   6
         ECF No. 1 at 8–9.
     7
         Id. at 9.
19
     8
         Id. at 18.
20   9
         Id. at 19.
     10
21        Id. at 32.
     11
          Id. at 10.
22   12
          Id. at 16.
23   13
          Id. at 11.
     14
          Id. at 13.

                                                        2
               Case 2:16-cv-01504-JAD-NJK Document 50 Filed 06/29/20 Page 3 of 4



 1 the title of the property. 15 Nunez alleges that Homefield and KeyBank continue to claim adverse

 2 interests in the property through the deeds of trust that Nunez gave them in 2006. 16 Nunez

 3 alleges that their claims have created a “cloud upon title.” 17

 4             So, on May 4, 2016, Nunez filed her complaint against Homefield and KeyBank alleging

 5 that she has superior interest in the property. 18 Nunez moved for and obtained entry of default

 6 against Homefield 19 and KeyBank 20 and now asks me to enter default judgment against both

 7 defendants under FRCP 55(b)(2) that includes declaratory and injunctive relief. 21

 8                                                 Discussion

 9             Federal Rule of Civil Procedure 55(b)(2) permits a plaintiff to obtain a default judgment

10 if the clerk previously entered default based on a defendant’s failure to defend. After entry of

11 default, the complaint’s factual allegations are taken as true, except those relating to damages. 22

12 “[N]ecessary facts not contained in the pleadings, and claims [that] are legally insufficient, are

13 not established by default.” 23 The court has the power to require a plaintiff to provide additional

14 proof of facts or damages in order to ensure that the requested relief is appropriate. 24 Whether to

15

16   15
          Id. at 20.
17   16
          Id. at 33.
     17
          Id. at 20.
18
     18
          Id. at 34.
19   19
          ECF No. 25.
     20
20        ECF No. 35.
     21
          ECF No. 49.
21   22
     Tele Video Sys., Inc v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curium); Fed. R.
22 Civ. P. 8(b)(6) (“An allegation–other than one relating to the amount of damages–is admitted if a
   responsible pleading is required and the allegation is not denied.”).
23   23
          Cripps v. Life Ins. Co., 980 F.2d 1261, 1267 (9th Cir. 1992).
     24
          See Fed. R. Civ. P. 55(b)(2).

                                                        3
               Case 2:16-cv-01504-JAD-NJK Document 50 Filed 06/29/20 Page 4 of 4



 1 grant a motion for default judgment lies within my discretion, 25 which is guided by the seven

 2 factors outlined by the Ninth Circuit in Eitel v. McCool:

 3                       (1) the possibility of prejudice to the plaintiff; (2) the merits of the
                         plaintiff’s substantive claim; (3) sufficiency of the complaint; (4)
 4                       the sum of money at stake in the action; (5) the possibility of a
                         dispute concerning material facts; (6) whether the default was due
 5                       to excusable neglect; and (7) the strong policy underlying the
                         Federal Rules of Civil Procedure favoring decisions on the
 6                       merits. 26

 7 A default judgment is generally disfavored because “[c]ases should be decided upon their merits

 8 whenever reasonably possible.” 27

 9             Except for the substantive merits of Nunez’s claims, Nunez’s motion does not address the

10 Eitel factors. Nunez has thus left me without the guidance and information that I need to

11 determine whether default judgment is warranted. I therefore deny Nunez’s motion without

12 prejudice to her ability to file a new motion for default judgment that addresses the Eitel factors

13 and explains why those factors warrant the judgment that Nunez requests.

14                                                     Conclusion

15             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for default judgment

16 [ECF No. 49] is DENIED without prejudice to the filing of a new motion that properly

17 evaluates the Eitel factors.

18             Dated: June 29, 2020

19                                                                 ___________________________________
                                                                   U.S. District Judge Jennifer A. Dorsey
20

21

22   25
          Eitel, 782 F.2d at 1471.
23   26
          Id. at 1471–72.
     27
          Id. at 1472.

                                                            4
